NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                Nos. 12-1155 & 12-1172
                                    _____________


                           UNITED STATES OF AMERICA

                                            v.

                               MICHAEL R. JOHNSON,
                                                 Appellant
                                  ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA
              (D.C. Crim. Nos. 2-00-cr-00136-007 & 2-00-cr-00146-001)
                       District Judge: Honorable Alan N. Bloch
                                   ______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   May 23, 2013
                                  ______________

    Before: RENDELL and GREENAWAY, JR., Circuit Judges, and ROSENTHAL,*
                              District Judge.

                              (Opinion Filed: July 1, 2013)

                                    ______________

                                       OPINION
                                    ______________


GREENAWAY, JR., Circuit Judge.

*
 Honorable Lee H. Rosenthal, District Judge for the United States District Court for the
Southern District of Texas, sitting by designation.
       Appellant Michael R. Johnson violated the terms of his supervised release by

conspiring to possess with intent to distribute 400 pounds of marijuana. The District

Court revoked Johnson‟s supervised release and sentenced him to three consecutive terms

of 11 months‟ imprisonment, reflecting Johnson‟s multiple violations. For the following

reasons, we will affirm the judgment of the District Court.



I. BACKGROUND

       Since we write primarily for the benefit of the parties, we recount only the

essential facts.

       On September 21, 2000, Johnson pled guilty to several criminal charges —

conspiracy to distribute more than 700 kilograms of marijuana, in violation of 21 U.S.C.

§ 846; conspiracy to launder monetary instruments, in violation of 18 U.S.C. § 1956(h);

and one count of possessing with intent to distribute 500 grams or more of cocaine, in

violation of 21 U.S.C. § 841(a)(1). Johnson received a sentence of 188 months‟

imprisonment and a term of five years of supervised release. Based on his cooperation,

Johnson‟s sentence was later reduced to 72 months‟ imprisonment.

       After his incarceration, Johnson served his supervised release in Pennsylvania and

New Mexico. While in New Mexico, Johnson violated the terms of his supervised

release by driving under the influence. As a result, the conditions of his supervised

release were modified. Ten months later, Johnson again violated the terms of his

                                             2
supervised release based on his arrest for violating a protection order, aggravated

stalking, assaulting a household member, and disorderly conduct.

       This appeal relates to Johnson‟s third violation of his supervised release based on

an arrest by federal authorities in El Paso, Texas.



II. JURISDICTION

       The District Court had jurisdiction under 18 U.S.C. §§ 3231 and 3583(e). We

have jurisdiction under 28 U.S.C. § 1291.



III. ANALYSIS

       We review the procedural and substantive reasonableness of the District Court‟s

sentence upon revocation of supervised release for an abuse of discretion. See United

States v. Friedman, 658 F.3d 342, 360 (3d Cir. 2011); United States v. Doe, 617 F.3d

766, 769 (3d Cir. 2010). Procedural reasonableness requires that courts apply the 18

U.S.C. § 3553(a) factors meaningfully, although courts need not exhaustively explain the

application of each individual factor. See Friedman, 658 F.3d at 360; Doe, 617 F.3d at

769-70; United States v. Cooper, 437 F.3d 324, 329 (3d Cir. 2006). Procedural

reasonableness also requires consideration of the applicable Sentencing Guidelines and

correct calculation of any Guidelines ranges. See Friedman, 658 F.3d at 360; United

States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006). A sentence is substantively

reasonable unless “„no reasonable sentencing court would have imposed the same
                                              3
sentence on that particular defendant for the reasons the district court provided.‟”

Friedman, 658 F.3d at 360 (quoting United States v. Tomko, 562 F.3d 558, 568 (3d Cir.

2009) (en banc)). We focus on the totality of the circumstances, and the party

challenging the sentence has the burden of proving the sentence‟s substantive

unreasonableness. Id.



A. Procedural Reasonableness

         The District Court‟s sentence was procedurally reasonable because it considered

the § 3553(a) factors, along with the appropriate provisions of Chapter 7 of the

Guidelines and § 3583(e). The District Court explained its reasoning regarding

§§ 3553(a)(1), (2), and (4) by discussing Johnson‟s history of violating the terms of his

supervised release, the need for deterrence, and the Guidelines provisions concerning

violations of supervised release. There is no basis to determine that the District Court

erred.



B. Substantive Reasonableness

         The District Court‟s consecutive sentences of 11 months‟ imprisonment for the

violation of supervised release were certainly substantively reasonable. The District

Court fully justified its sentence, particularly in light of Johnson‟s two previous

violations of his supervised release. The District Court‟s sentence was within the

Guidelines range and satisfies all of the elements of a substantively reasonable sentence.
                                              4
Johnson has not met his burden of showing that a reasonable sentencing court would not

have imposed the same sentence.



IV. CONCLUSION

      For the foregoing reasons, we will affirm the judgment of the District Court.




                                           5